UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1069



BRADLEY BERRY; DONNA DAVID ELLIOTT, as
Administratrix of the estate of Charles
Elliott; LOUIS FETHERMAN; HOPE RAMIREZ, per-
sonal representative of the estate of Martin
Lumbert and sole surviving heir; MUSTAFAH
MANNSUR; KEVIN MILLER; JOHN RODRIGUEZ; JIM
ROOS; RANDALL SCHARMEN; ROBERT SETTLE; LETICIA
FETHERMAN; MARGARET ANN MANNSUR; SONDRA SETTLE
SORRENDINO,

                                            Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-96-1057-5-3-BO)


Submitted:   September 29, 1998           Decided:   October 20, 1998


Before WILKINS, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Haral E. Carlin, Richard B. Glazier, BEAVER, HOLT, RICHARDSON,
STERNLICHT, BURGE & GLAZIER, P.A., Fayetteville, North Carolina,
for Appellants. Janice McKenzie Cole, United States Attorney, R.
A. Renfer, Jr., Assistant United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order granting the

Appellee’s motion to dismiss.   We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Berry v. United

States, CA-96-1057-5-3-BO (E.D.N.C. Dec. 16, 1997).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.   Thus, Appellee’s motion to

submit the case on briefs without oral argument is denied as moot.




                                                          AFFIRMED




                                 2